DISTRICT COURT OF APPEAL OF FLORIDA
                       SECOND DISTRICT




                         KEVIN G. THOMAS,

                              Appellant,

                                   v.

                         STATE OF FLORIDA,

                               Appellee

                            No. 2D21-893




                         September 24, 2021

Appeal pursuant to Fla. R. App. P. 9.141(b)(2) from the Circuit
Court for Sarasota County; Rochelle T. Curley, Judge.



PER CURIAM.

     Affirmed.

SILBERMAN, LaROSE, ATKINSON, JJ., Concur.


Opinion subject to revision prior to official publication.